Mr. Justice Aldrey
delivered the opinion of the court.
The plaintiff in this case sued the defendant for the amount of a loan. The defendant denied the claim and filed a counterclaim for money due for services rendered to the plaintiff.
Both parties introduced evidence in support of their respective claims and after hearing* the same the court decided the- conflict therein in favor of the plaintiff, sustaining the complaint and dismissing the counterclaim.
From that judgment the defendant appealed to this court on the sole ground that the evidence- was not sufficient to support the judgment because some of the plaintiff’s witnesses were his relatives and the. testimony of the others was incredible.
The judge who heard the witnesses testify was in the best position to determine their credibility and as it has not been alleged or proven that he was influenced by passion, prejudice or partiality, or that he committed manifest error, we should sustain his findings.
The judgment appealed from should be

Affirmed.

*719Chief Justice Hernandez and Justices Wolf, del Toro and Hutchison concurred.